philip a driscoll and lynne b driscoll a k a donna l driscoll petitioners v commissioner of internal revenue respondent docket no filed date during each of the years at issue an organization exempt from tax under sec_501 i r c paid to petitioner husband an ordained minister a so-called parsonage_allowance that he used to provide a principal home and a second home for each of their taxable years at issue petitioners ps excluded from gross_income under sec_107 i r c the parsonage_allowance r determined to include in ps’ gross_income for each of those years the portion of that allowance with respect to a second home held ps are entitled to exclude from gross_income under sec_107 i r c the portion of the parsonage_allowance with respect to a second home paula m junghans for petitioners eric b jorgensen for respondent verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports opinion chiechi judge respondent determined the following defi- ciencies in and fraud penalties under sec_6663 on petitioners’ federal_income_tax tax_year deficiency dollar_figure big_number big_number big_number fraud_penalty under sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure the only issue remaining for decision is whether peti- tioners are entitled for each of their taxable years through to exclude from gross_income under sec_107 the amount that an organization exempt from tax under sec_501 paid to petitioner philip a driscoll during each of those years with respect to a second home that petitioners owned we hold that they are background all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in georgia at the time they filed the petition in this case during each of the years through petitioner philip a driscoll mr driscoll was an ordained minister who worked for mighty horn ministries inc later known as phil driscoll ministries inc we shall refer to mighty horn ministries inc later known as phil driscoll ministries inc as the ministries during each of those years the ministries was an organization described in sec_501 and exempt from tax under sec_501 during each of the years through petitioners owned more than one residence or home they owned a prin- cipal residence or home in cleveland tennessee cleveland home and a second residence or home at the parksville lake summer home area of the cherokee national forest in unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner lake ocoee lake second home near cleveland tennessee petitioners owned one lake second home from date through date which they sold in date and another lake second home from date through during the years through petitioners used their cleveland home solely as a residence and their lake second home solely as a residence at no time during those years did petitioners use their cleveland home or their lake second home for any commercial purposes such as rental purposes for each of the years at issue the ministries filed form_990 return of organization exempt from income_tax in which it claimed an amount described as parsonage allow- ance ministries parsonage_allowance that amount rep- resented the total amount that the ministries paid during each of those years with respect to petitioners’ cleveland home and their lake second home for the acquisition and maintenance of those homes including mortgage payments utilities furnishings improvements and maintenance such as lawn care painting and repairs in the tax_return that petitioners filed for each of the years through they did not include the ministries par- sonage allowance in gross_income respondent issued a notice_of_deficiency notice to peti- tioners for their taxable years through in that notice respondent determined inter alia that petitioners are not entitled for any of those years to exclude from gross_income under sec_107 the portion of the ministries par- sonage allowance that the ministries paid during each of those years with respect to petitioners’ lake second home petitioners thus owned two second homes at different times during that fact is not material to our resolution of the issue presented for convenience we shall refer herein in the singular to a lake second home or petitioners’ lake second home even when discussing respondent did not determine to include in gross_income for any of petitioners’ taxable years through the portion of the ministries parsonage_allowance that the ministries paid during each of those years with respect to petitioners’ cleveland home as a result respondent did not determine to include the following amounts in petitioners’ gross_income for the years indicated year portion of ministries parsonage_allowance with respect to cleveland home dollar_figure big_number big_number big_number verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports as a result respondent further determined in the notice to include the following amounts in petitioners’ gross_income for the years indicated year portion of ministries parsonage_allowance with respect to lake second home dollar_figure dollar_figure dollar_figure dollar_figure discussion petitioners bear the burden of proving that the determina- tions in the notice that remain at issue are erroneous see rule a 290_us_111 that the parties submitted this case fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir we must decide an issue of first impression namely whether petitioners are entitled for each of the years at issue to exclude from gross_income under sec_107 the portion of the ministries parsonage_allowance that the ministries paid to mr driscoll during each of those years with respect to a second home of petitioners ie their lake second home sec_107 provides sec_107 rental value of parsonages in the case of a minister_of_the_gospel gross_income does not include- the rental value of a home furnished to him as part of his com- pensation or the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home in support of their position that they are entitled for each of the years at issue to exclude from gross_income under sec_107 the portion of the ministries parsonage_allowance with respect to their lake second home petitioners argue the only limitation expressed by congress in sec_107 was that amounts excluded from gross_income under sec_107 be used to provide a property used as a dwelling place by the minister respondent has stipu- lated that the properties at issue ie the second homes of petitioners in each year in this case were so used and that the amounts in issue were verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner expended in connection with the acquisition and maintenance of those properties accordingly there is no basis under the statute to require peti- tioners to include the amounts related to the second homes in their gross_income in support of respondent’s position that petitioners are not entitled for each of the years at issue to exclude from gross_income under sec_107 the portion of the ministries par- sonage allowance with respect to their lake second home respondent argues that sec_107 allowed a minister one parsonage_allowance for a home sec_107 does not allow a minister a second parsonage_allowance for any additional homes an exclusion_from_gross_income first appeared in sec_213 of the revenue act of ch 42_stat_239 for the rental value of a dwelling house and appurtenances thereof furnished to a minister_of_the_gospel as part of his compensation as respondent concedes the rationale for the exclusion_from_gross_income in sec_213 of the rev- enue act of of the so-called parsonage_allowance is obscure the identical provision appeared in inter alia sec_22 of the revenue act of ch 45_stat_798 sec_22 of the revenue act of ch 47_stat_179 and sec_22 of the internal_revenue_code_of_1939 ch 53_stat_10 congress reenacted as sec_107 of the internal rev- enue code of code the excludible parsonage_allowance as it appeared in the tax law before congre sec_4 respondent uses the past tense in describing sec_107 because effective for taxable years after the taxable years at issue congress amended sec_107 by limiting the rental allowance excludible under that section to an amount not exceeding the fair rental value of a home of a minister congress appears to have made that amendment in response to the court’s holding in 114_tc_343 see infra note for convenience we shall sometimes refer to the allowance that is or was excludible from gross_income under sec_107 and its predecessors as the excludible parsonage_allowance according to respondent the senate committee report does not mention the provision sec_213 of the revenue act of and the house conference_report indicates only that the house accepted the sen- ate version with an amendment making an unspecified clerical change see s rep no pincite h_r conf_rep no pincite one commentator has suggested that the in-kind exclusion grew out of the general respect held by congress and the public for churches as well as congress’s tendency to benefit favored entities in there was no gen- erally available exclusion for employer-provided housing and a minister receiving housing from his current church clearly would not have been eligible for the deduction under sec_214 of the revenue act for traveling expenses including lodging while away from home in the pursuit of a trade_or_business stat pincite verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports enacted that code except congress changed the phrase a dwelling house and appurtenances thereof to the phrase a home internal_revenue_code of ch 68a stat in changing the phrase a dwelling house and appurtenances thereof to the phrase a home congress did not intend any change in the law when congress enacted the code it also expanded the excludible parsonage_allowance in sec_107 of that code to include the payment of a rental allowance paid to him the minister as part of his compensation to the extent used by him to rent or provide a home id congress expanded the excludible parsonage_allowance in sec_107 of the code to remove the discrimination in existing law by providing that the present exclusion is to apply to rental allowances paid to ministers to the extent used by them to rent or provide a home h rept 83d cong 2d sess s rept 83d cong 2d sess in expanding the excludible parsonage_allowance in sec_107 of the code in order to exclude a rental allow- ance paid to a minister as part of his compensation congress wanted to ensure that the term home did not extend to a situation where a minister in addition to a home rents pur- chases or owns a farm or other business property to accom- plish that objective congress added at the end of sec_107 the phrase to the extent used by him to rent or pro- vide a home that phrase precludes the exclusion from when it enacted sec_107 congress stated in pertinent part the word home as used in both paragraphs sec_107 and is not intended to change the law under sec_22 of the code sic of which used the term dwelling house and appurtenances thereof h rept 83d cong 2d sess a35 s rept 83d cong 2d sess congress described the discrimination in existing law as follows under present law the rental value of a home furnished a minister_of_the_gospel as a part of his salary is not included in his gross_income this is unfair to those ministers who are not furnished a parsonage but who receive larger salaries which are taxable to compensate them for expenses they incur in supplying their own home h rept supra pincite s rept supra pincite congress explained the phrase to the extent used by him to rent or provide a home that it added at the end of sec_107 as follows the term home includes the case where furnishings are also included it does not cover cases where a minister in addition to the home rents a farm or business property except to the ex- tent that the total rental paid can be allocated to the home itself and the necessary appur- tenances thereto such as a garage h rept supra at a35 s rept supra pincite verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner gross_income of any portion of a rental allowance paid to a minister that is expended in connection with a farm or other business property see sec_1_107-1 income_tax regs respondent acknowledges that petitioners’ second resi- dence in lake ocoee is a home of petitioners albeit a second home nonetheless respondent argues that the ministries parsonage_allowance with respect to that home is not exclud- ible under sec_107 that is because according to respondent sec_107 which uses the phrase a home and its legislative_history and the regulations under sec_107 which also use the phrase a home limit a minister’s sec_1_107-1 income_tax regs provides in pertinent part where the minister rents purchases or owns a farm or other business property in addition to a home the portion of the rental allowance expended in connection with the farm or business property shall not be excluded from his gross_income respondent acknowledges throughout respondent’s briefs that petitioners’ residence in lake ocoee is a home of mr driscoll albeit a second home since he had another home or residence ie his principal home or residence in cleveland tennessee for example respondent asserts on brief petitioners are not entitled to exclude from income on their federal_income_tax returns as a par- sonage allowance amounts paid to or on behalf of driscoll by ministries for any second homes lake houses on lake ocoee during their taxable years and under sec_107 under sec_107 driscoll as an ordained minister is not entitled to exclude from income as a parsonage_allowance amounts paid_by ministries for his second homes lake houses on lake ocoee during the petitioners’ taxable years and petitioners excluded from income as a parsonage_allowance amounts paid to or on behalf of driscoll for second homes lake houses on lake ocoee by ministries respondent as do petitioners uses the plural second homes on brief because petitioners owned two second homes at different times during one of the taxable years at issue see supra note see h rept supra s rept supra respondent’s reliance to support respond- ent’s position as to the meaning of the phrase a home in sec_107 on the legislative_history of that section which congress made law when it enacted the code is puzzling that is because respondent concedes that the rationale for the original enactment of the excludible parsonage_allowance in sec_213 of the revenue act of is obscure and congress did not intend any change in the law when it changed the phrase a dwelling house and appur- tenances thereof used in the tax law before the code to the phrase a home used in that code see supra note sec_1_107-1 income_tax regs provides in pertinent part rental value of parsonages - a in the case of a minister_of_the_gospel gross_income does not include the rental value of a home including utilities furnished to him as a part of his com- pensation or the rental allowance paid to him as part of his compensation to the extent such allowance is used by him to rent or otherwise provide a home b for purposes of sec_107 the term home means a dwelling place including fur- nishings and the appurtenances thereto such as a garage the term rental allowance means an amount_paid to a minister to rent or otherwise provide a home c a rental allowance must be included in the minister’s gross_income in the taxable_year continued verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports excludible parsonage_allowance to a single home and do not allow such an allowance for a second home such as peti- tioners’ lake second home it is respondent’s view that because sec_107 its legislative_history and the regula- tions under sec_107 refer in the singular to ‘a home ’ rather than ‘homes’ in the plural a minister is entitled to have an excludible parsonage_allowance for only one home we disagree respondent is substituting in sec_107 its legislative_history and the regulations under sec_107 the phrase a single home or the phrase one home for the phrase a home that appears in the statute and the other authorities on which respondent relies we find nothing in sec_107 in which it is received to the extent that such allowance is not used by him during such taxable_year to rent or otherwise provide a home circumstances under which a rental allowance will be deemed to have been used to rent or provide a home will include cases in which the allow- ance is expended for rent of a home for purchase of a home and for expenses directly related to providing a home expenses for food and servants are not considered for this purpose to be directly related to providing a home where the minister rents purchases or owns a farm or other business property in addition to a home the portion of the rental allowance expended in connection with the farm or business property shall not be excluded from his gross_income on brief respondent expressly abandons any argument that the phrase a home used in sec_107 means principal_residence respondent states petitioners mistakenly allege that respondent’s position is that a home as used in the statute sec_107 means principal_residence respondent has not defined home as used in sec_107 as specifically the home which con- stitutes a principal_residence under other code sections nor has he ever made such an argu- ment on brief respondent also expressly abandons any argument that the phrase away from home in sec_162 has any bearing on resolving the issue presented under sec_107 respond- ent states petitioners then quote from 513_f2d_697 6th cir be- cause of the almost infinite variety of factual situations involved the courts have not formulated a concrete definition of the term ‘home’ capable of universal application this case brandl v commissioner is inapposite to the facts herein because it involves the meaning of tax_home under sec_162 for purposes of deducting traveling expenses such as meals_and_lodging by salesmen who travel and stay overnight from their tax_home which can be their principal_place_of_business in some situations on brief respondent also asserts respondent maintains that the legislative_history and regulations allow a minister to exclude from income the payments from a religious_organization for the home-the dwelling place- where the minister lives in the case of the petitioners they may own and visit recreational lake houses or other houses but their home where they live is davis trail nw cleveland tn petitioners’ cleveland home respondent’s assertion that petitioners may own and visit their second residence in lake ocoee but their home where they live is their principal_residence in cleveland ten- nessee flies in the face of not only respondent’s acknowledgment throughout respondent’s briefs that petitioners’ second residence in lake ocoee is their second home see supra note but also the parties’ stipulations of fact respondent and petitioners stipulated that petitioners owned a residence in cleveland tennessee which was petitioners’ principal_residence and a residence in lake ocoee which was petitioners’ second residence and that each of these verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner its legislative_history or the regulations under sec_107 which as respondent points out all use the phrase a home that allows let alone requires respondent or us to rewrite that phrase in sec_107 we are not persuaded by those authorities that congress intended to allow let alone did allow in sec_107 an excludible parsonage allow- ance only for a single home or one home of a minister indeed sec_7701 rejects respondent’s position that the phrase a home in sec_107 means a single home or one home sec_7701 provides sec_7701 cross references - other definitions - for other definitions see the following sections of title of the united_states_code singular as including plural sec_1 properties was used solely as a personal_residence the term residence is defined in webster’s third new international dictionary unabridged to include a the act or fact of abiding or dwelling in a place for some time an act of making one’s home in a place b the act or fact of living or regularly staying at or in some place either in or as a qualification for the discharge of a duty or the enjoyment of a benefit a the place where one actually lives or has his home as distinguished from his technical domicile a temporary or permanent dwelling place abode or habitation to which one intends to re- turn as distinguished from a place of temporary sojourn or transient visit a domiciliary place of abode a a building used as a home dwelling thus respondent and petitioners stipulated that each of petitioners’ residences ie their prin- cipal residence and their second residence was a albeit not the only dwelling place-where the minister mr driscoll live d in support of respondent’s position as to the meaning of the phrase a home in sec_107 respondent also relies on the rule that exclusions from gross_income under sec_61 are narrowly construed in favor of taxation respondent therefore asserts that ‘a home’ should be narrowly construed in favor of taxation and treated as singular the rule on which respondent relies does not necessarily or automatically require holding against a taxpayer who claims an exclusion_from_gross_income for example in 114_tc_343 a court-reviewed opinion members of the court disagreed over the meaning of the phrase rental allowance in sec_107 where the parsonage_allowance that was provided to a minister as most or all of his compensation and that he used to provide a home was more than the fair market rental value of the home nonetheless the court did not invoke the rule on which re- spondent relies ie exclusions from gross_income are narrowly construed in favor of tax- ation to hold against the taxpayers in warren instead the court with dissents allowed the taxpayers to exclude from gross_income under sec_107 the parsonage_allowance that the min- ister received and that he used to provide a home even though that allowance exceeded the fair market rental value of the home the rule on which respondent relies has no more appli- cation here than it did in warren here sec_107 uses the phrase a home respondent wants to change that phrase to read a single home or one home the rule on which respondent relies does not trump the language that congress used in sec_107 we have consistently required unequivocal evidence of legislative purpose before con- struing a section of the code in a manner that would override the plain meaning of the words used in the section see eg warren v commissioner supra pincite 89_tc_357 verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports sec_1 of title of the united_states_code in turn pro- vides in determining the meaning of any act of congress unless the context indicates otherwise- words importing the singular include and apply to several persons par- ties or things as pertinent here sec_107 requires only that amounts paid as part of a minister’s compensation be used to rent or provide a home ie a dwelling house of the minister in order to be excluded from the minister’s gross_income see sec_107 in the present case during each of the years at issue the ministries paid mr driscoll as part of his com- pensation the ministries parsonage_allowance which he used to provide for himself a home or a dwelling house in cleve- land tennessee ie petitioners’ cleveland home and a home or a dwelling house in lake ocoee ie petitioners’ lake second home those facts satisfy the requirements in sec_107 for the exclusion_from_gross_income of the por- tion of the ministries parsonage_allowance with respect to petitioners’ lake second home we hold that the portion of the ministries parsonage allow- ance that the ministries paid to mr driscoll as part of his compensation during each of the years at issue and that he used during each of those years to provide for himself a lake second home satisfies the requirements in sec_107 that an allowance be paid to him as part of his compensation and be used to provide a home accordingly we hold that peti- tioners are entitled for each of the taxable years at issue to exclude from gross_income under sec_107 the ministries parsonage_allowance with respect to their lake second home we have considered all the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot respondent does not dispute that petitioners are entitled to exclude from gross_income under sec_107 the portion of the ministries parsonage_allowance with respect to their cleveland home see supra note we shall address briefly respondent’s concern that holding for petitioners in the instant case will open the door to an unlimited number of residential properties being treated as parsonages for one minister respondent is speculating about cases that are not before us we decline to do so we have decided on the basis of the facts that the parties stipulated and the respective arguments that they advance only the issue presented to us in this case verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner to reflect the foregoing and petitioners’ concessions in the stipulation of settled issues decision will be entered under rule reviewed by the court wells thornton holmes and paris jj agree with this majority opinion morrison j concurs in the result only marvel j did not participate in the consideration of this opinion wherry j concurring i agree with the majority opinion but write separately to emphasize the limited factual record on which this case was decided as noted in the majority opinion the word home in sec_107 should after application of sec_7701 be read to mean home or homes see 84_fedclaims_385 for many years courts have interpreted statutory provi- sions in accordance with their common meaning ‘the legislature must be presumed to use words in their known and ordinary signification ’ ‘the popular or received import of words furnishes the general_rule for the interpreta- tion of public laws ’ 284_us_552 citations omitted consequently i respectfully reject my dissenting colleagues’ view that a home is ambiguous and that two homes which they acknowledge is not impossible should not be permitted here because ‘exclusions from income must be narrowly con- strued ’ dissenting op p by design of the parties this case was submitted for deci- sion under rule the result when combined with the parties’ briefs is a very narrow question posited for our deci- sion that question is whether sec_107 covers only one home or both homes that question was effectively resolved when the parties stipulated that the parsonage_allowance paid_by the ministry covered the following properties verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports a during all of the years at issue a residence pincite davis trail nw cleveland tennessee that constituted the principal_residence of mr dris- coll and his family b a second residence at the parksville lake summer home area of the cherokee national forest lake oconee near cleveland tennessee there were two properties owned during this period one from january through april which was sold in april and a second one from april through date and each of these properties was used solely as a personal_residence and not for any commercial purposes none of the properties was rented thus the majority’s answer here is that it may cover more than one home necessarily absent from our consideration of this case are important regulatory considerations which were not fully addressed in the stipulation or on brief see sec_1 a income_tax regs which specifies that in order to qualify for the exclusion the home or rental allowance must be provided as remuneration for services which are ordinarily the duties of a minister_of_the_gospel in general the rules provided in sec_1_1402_c_-5 will be applicable to such deter- mination this consideration necessarily involves factual questions of why the remuneration was provided and whether it was reasonable_compensation and may indirectly raise issues of private benefit and personal inurement none of which were considered here see 893_f2d_529 2d cir affg tcmemo_1988_380 w catholic church v commissioner 73_tc_196 affd without published opinion 631_f2d_736 7th cir 640_fsupp_96 d d c affd without pub- lished opinion 830_f2d_1188 d c cir thus my vote in this case is predicated on its limited facts and the specific issue raised thornton and holmes jj agree with this concurring opinion to persons living in densely populated areas this may seem anomalous but in the sparsely populated rural west and alaska a minister_of_the_gospel may serve a congregation covering a geographic area considerably larger than the state of rhode island in such a situation the minister may well need more than one home particularly in mountainous areas with sometimes severe winter weather verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner gustafson j dissenting i would hold in favor of the irs that sec_107 does not exclude from income a par- sonage allowance for two residences i exclusions from income must be narrowly construed sec_107 provides that gross_income does not include a minister’s rental allowance to the extent used by him to rent or provide a home emphasis added mr dris- coll invokes this provision to exclude an allowance that he used to provide two homes for himself this interpretation of sec_107 is not impossible but it is at best no more likely than the interpretation that one properly excludes a rental allowance only to the extent it is used to provide one home therefore since the most that can be said for mr driscoll’s position is that sec_107 is ambiguous i believe this case is simply decided by reference to the rule ‘that exclusions from income must be narrowly construed ’ 515_us_323 quoting 504_us_229 souter j concurring if we adopt the narrower construction then we must hold against mr driscoll and in favor of the irs ii the irs’s interpretation of sec_107 is more likely in addition to the mere fact that the indefinite article a and the word home are both singular there are two fea- tures of sec_107 that indicate it excludes from income only an allowance for one residence a a person has one home in common usage a person has one home and the word therefore has a connotation of singularity the majority evi- the statute’s use of a singular article and noun is not decisive of this question for the reason that mr driscoll argues and that the majority stresses majority op p unless the context indicates otherwise words importing the singular include and apply to several things u s c sec_1 the dictionary act however by its terms this provision ap- plies only unless the context indicates otherwise and sec_107 is hardly an instance where the intent of congress seems clear but is frustrated by the use of the singular in the statutory wording 189_f2d_950 2d cir affg 14_tc_1202 thus i consider the singular character of the phrase a home to be some indication of the congressional intent the leading non-obsolete definition of home in the oxford english dictionary is a dwelling-place house abode the fixed residence of a family or household the seat of domes- tic life and interests one’s own house the dwelling in which one habitually lives or which one regards as one’s proper abode and the first definition for home in webster’s third new inter- continued verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports dently discounts this connotation because the congress that replaced the prior a dwelling house and appurtenances thereof with a home stated that it intended no substantive change that congress however used the word home in its description of then-present law under present law the rental value of a home furnished a minister_of_the_gospel as a part of his salary is not included in his gross_income h rept 83d cong 2d sess emphasis added see also s rept 83d cong 2d sess thus congress manifestly thought in that the allow- ance had always been for a home and the connotations of the word home therefore properly inform our under- standing of what congress intended when it provided an exclusion for an allowance used to provide a home by excluding an allowance for a home the statute has con- noted at least since that an allowance for only one resi- dence is excluded in this vein the irs contends in its reply brief pincite emphasis added t he legislative_history and regulations allow a minister to exclude from income the payments from a religious_organization for the home-the dwelling place-where the minister lives in the case of the petitioners they may own and visit recreational lake houses or other houses but their home where they live is the stipulated principal_residence i find no concession or contradiction of this contention when the irs’s opening brief refers to mr driscoll’s other residence as a second home that phrase-like summer home vacation home and home away from home -presumes the existence of a prior home that is one’s habitual dwelling the phrase second home refers instead to a secondary resi- dence that is not one’s actual home b an allowance is excluded only to the extent used to provide a home however many homes or second homes a minister may have he can use only one of them at a time if a minister were to use an allowance to provide a principal_residence for national dictionary is the house and grounds with their appurtenances habitually occu- pied by a family one’s principal place of residence domicile see majority op p note citing h rept 83d cong 2d sess a35 s rept 83d cong 2d sess verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner himself and were to use a second allowance to pay for a second house that he never occupied the exclusion of sec_107 would be manifestly inapplicable to the second allow- ance because it was not ever used to provide a home that second allowance did not provide him a home if he did not ever live at the residence for which it paid on the other hand if a minister were to split his year between two homes in both of which he did live but only part time it could be said that the allowances given for each of those residences did provide a home for part of the year however those allowances would be excluded as the statute says only to the extent used by him to provide a home emphasis added to the extent that a minister uses an allowance to pay the rent of the house he is actually inhabiting he is using the allowance to provide a home but to the extent he makes his home elsewhere and uses an allowance to pay the rent on an empty house he is not using the allowance to provide a home the to the extent limitation in sec_107 assures that a minister can exclude an allowance from income only to the extent he uses it to provide a home -ie a house where he actually lives if a minister divides his year between two homes paid for by two allowances then a portion of each may be excluded from income in this case the record provides no information on the quantum of mr driscoll’s use of the two residences the irs did not disallow any of the exclusion of the allowance for mr driscoll’s principal_residence and mr driscoll did not argue for any allocation that might have been more favorable mr driscoll therefore used the full extent of the sec_107 allowance on his principal resi- dence iii exclusion of multiple parsonage allowances would serve no evident legislative purpose the majority states that the original congressional rationale for the parsonage exclusion in is obscure majority op p this is hardly a warrant for interpreting the provision broadly to exclude multiple allowances for houses unoccupied for some or all of the year it is impossible to substantiate and difficult even to imagine a congressional verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila united_states tax_court reports motive to extend the exclusion of sec_107 to a second resi- dence or a third or a fourth the majority asserts that it approves today only the exclu- sion of an allowance on a second residence and the majority brushes aside as speculat ion about cases that are not before us the irs’s expressed concern about ‘an unlimited number of residential properties being treated as parsonages for one minister ’ majority op note however there is nothing in mr driscoll’s argument or the majority’s rea- soning that would support any distinction between a second home and a third home the majority decides today that if a property is a dwelling house then it is a home for which an allowance is excludable no matter the number of homes a minister may claim it is true that there are scenarios in which a minister may work in and therefore reside in several ministry locations for example a minister may be an itinerant evangelist another minister in a sparsely populated area may serve multiple congregations that are distant from each other and another minister may have seasonal duties in different loca- tions a narrow interpretation of sec_107 might work to their disadvantage however in addition to the parsonage_allowance under sec_107 the code also includes sec_119 which excludes lodging on the employer’s premises for the employer’s convenience and sec_162 which allows a deduction for traveling expenses while away from home taken together sec_119 sec_162 and sec_107 construed to exclude only a single parsonage_allowance would address many of these multiple-ministry scenarios if there is an argument to be made that these code provisions make inadequate provision for some of these scenarios it is an argument that was not made here and thus is not before us the record includes no suggestion of ministry undertaken if a minister who maintains his sec_107 home in one location is required to be away from home the value of his stay in a rectory or prophet’s chamber on church premises may be ex- cludable under sec_119 the minister who is required to be temporarily away from home and to pay for a hotel or other temporary housing may be entitled to deduct that expense under sec_162 he is temporarily away from his home but it remains his home and the rent he pays on that home is spent to provide a home from which he is only temporarily absent however if a minister changes his location and then inhabits a dwelling that now becomes truly his home for pur- poses of sec_107 then in that new location he is not away from home for purposes of sec_162 he can exclude under sec_107 any allowance for the expense of the new home and he cannot deduct that expense under sec_162 verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila driscoll v commissioner at two locations and instead the parties stipulated that mr driscoll’s principal_residence was in cleveland tennessee and that his second home was near cleveland ten- nessee the chance that congress in thought it was permit- ting the exclusion of multiple parsonage allowances seems remote there is therefore no reason not to apply the general_rule that exclusions are construed narrowly i would apply that general_rule here and hold that sec_107 excludes only an allowance used to provide the single home where the minister actually resides colvin halpern gale goeke and kroupa jj agree with this dissent f verdate 0ct date jkt po frm fmt sfmt v files driscoll sheila
